TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 23, 2021



                                       NO. 03-19-00815-CV


TJFA, L.P.; Environmental Protection in the Interest of Caldwell County; James Abshier;
                          and Bryon Friedrich, Appellants

                                                  v.

     Texas Commission on Environmental Quality and 130 Environmental Park, LLC,
                                    Appellees




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on October 14, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.